Citation Nr: 0005492	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the post-operative 
residuals of bilateral degenerative joint disease of the 1st 
metatarsal interphalangeal joints.  

2.  Entitlement to service connection for short-term memory 
loss, fatigue, forgetfulness, sleep problems, skin rash, pain 
in the knees, pain in the shoulders, and pain in the hips 
claimed to be the result of an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran was a reservist in the National Guard and had 
periods of active service from August to December 1966, and 
from January to April 1969.  He served in Southwest Asia in 
support of the Persian Gulf War from November 1990 to August 
1991.


FINDINGS OF FACT

1.  Competent medical evidence of a disorder of the 1st 
metatarsal interphalangeal joints is not shown during any 
period of service or to a compensable degree within one year 
of active service.  

2.  The veteran had active military service in Southwest Asia 
during the Gulf War.

3.  The veteran's claimed short-term memory loss, fatigue, 
forgetfulness, and sleep problems have been clinically 
diagnosed as sleep apnea; no connection between sleep apnea 
and any of the veteran's periods of service has been shown.

4.  A claimed skin rash has been diagnosed as dermatitis or 
keratotic keratosis; no connection between dermatitis or 
actinic keratosis and any of the veteran's periods of service 
has been shown.

5.  Claimed pain in the knees has been clinically diagnosed 
as degenerative joint disease; claimed pain in the shoulders 
has been clinically diagnosed as bursitis; and claimed pain 
in the hips has been clinically diagnosed as arthralgia; no 
connection between degenerative joint disease, bursitis, or 
arthralgia and any of the veteran's periods of service has 
been shown..


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for the post-operative 
residuals of bilateral degenerative joint disease of the 1st 
metatarsal interphalangeal joints.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for short-term memory 
loss, fatigue, forgetfulness, sleep problems, skin rash, pain 
in the knees, pain in the shoulders, and pain in the hips 
claimed to be the result of an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for post-operative residuals of bilateral 
degenerative joint disease of the 1st metatarsal 
interphalangeal joints.

With respect to the issue of service connection for the post-
operative residuals of bilateral degenerative joint disease 
of the 1st metatarsal interphalangeal joints, the threshold 
question that must be resolved is whether the veteran has 
presented evidence that his claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation alone is not sufficient.  The veteran must submit 
evidence in support of his claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between inservice disease or injury on the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty for training.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1999).  

In the case of chronic diseases such as arthritis or 
degenerative joint disease, service incurrence may be 
presumed if the disease is manifested to a compensable degree 
within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1137.  

The veteran's entire service medical records are absent for 
any complaints or findings referable to bilateral disorders 
of the 1st metatarsal interphalangeal joints.  

It was reported in a June 1992 VA physical examination report 
that the veteran had no specific complaints other than 
problems hearing.  VA physical examinations in June 1992 and 
September 1993 revealed negative findings. 

Private podiatry records dated from August through November 
1995 show that the veteran received treatment for pain in the 
first metatarsophalangeal joints of both feet.  It was 
reported that the pain had existed for years and was 
progressing.  There is no indication contained in these 
records of a relationship between the veteran's foot 
complaints and his military service.  X-rays revealed 
bilateral degenerative joint disease with hallux 
limitus/rigitus.  The diagnosis was chronic progressive 
hallux rigidus deformity bilaterally.  In September and 
November 1995 bilateral arthrectomies with implants of the 
first metatarsophalangeal joints of both feet were performed.  
Subsequent private and VA medical records reflect continued 
treatment for complaints of bilateral foot and toe pain.  

The veteran asserts that his bilateral 1st metatarsal 
interphalangeal joint disorder began during his Persian Gulf 
service.  

There is absolutely no medical evidence of a bilateral 1st 
metatarsal interphalangeal joint disorder during active 
service or any period of service for that matter, to include 
ACDUTRA, nor is bilateral degenerative joint disease of the 
1st metatarsal interphalangeal joints shown until 1995, 
approximately four years after the veteran's service in the 
Persian Gulf War.  It is noteworthy that the entire record is 
also negative for any medical evidence linking the veteran's 
bilateral 1st metatarsal interphalangeal joint disorder to 
service.  

Regarding the veteran's assertions that his bilateral toe 
disorder was incurred in service, it is important to note 
that where the determinative issue involves a question of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence 
sufficient to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The only evidence of a medical nexus is the veteran's own 
belief, and he is not competent to provide an opinion as to a 
medical nexus.  See Anderson v. West, 12 Vet. App. 491 
(1999).

In the absence of competent medical evidence of bilateral 
degenerative joint disease of the 1st metatarsal 
interphalangeal joints during service or to a compensable 
degree within one year after service, the claim of service 
connection for bilateral degenerative joint disease of the 
1st metatarsal interphalangeal joints is not well grounded. 

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  This duty attaches where an appellant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, the veteran has not 
identified any other evidence which could potentially support 
his claim and the RO has fulfilled its obligation to inform 
the veteran in the Statement of the Case and in subsequent 
correspondence.  Furthermore, the Board finds that the 
veteran has been accorded ample opportunity by the RO to 
present argument and evidence in support of his claim.


Compensation for Claimed Undiagnosed Illnesses

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA 
promulgated 38 C.F.R. § 3.317.  38 C.F.R. § 3.317 reads: 
(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  (3) For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  (5) A 
disability referred to in this section shall be considered 
service- connected for purposes of all laws of the United 
States. 

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders. (c) Compensation shall not be paid 
under this section:  (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  (d) For purposes of this section:  (1) the term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VA O.G.C. 
Prec. Op. No. 4-99 (May 3, 1999).


A.  Service Connection for Short-Term Memory Loss, 
Forgetfulness, 
Fatigue, and Sleep Problems Claimed to be the 
Result of an Undiagnosed Illness

Service records confirm that the veteran served in the 
Persian Gulf War.  There are no service medical records that 
reveal complaints of short-term memory loss, forgetfulness, 
fatigue, or sleep problems.  A Persian Gulf War medical 
examination was performed in September 1993, approximately 
two years following the veteran's return from the Persian 
Gulf and discharge from service.  The veteran complained of 
insomnia and tiredness.  It was reported that his tiredness 
began one year previously and that it was possibly secondary 
to problems sleeping.  According to this report, the 
diagnostic impression was that the veteran's insomnia was of 
questionable etiology.  Depression was questioned versus 
sleep apnea.  In 1994 it was reported that the veteran's 
sleep disturbance was associated with psychological problems, 
including depression.  

In the August 1996 personal hearing at the RO the veteran 
testified that he first began to experience fatigue and 
memory loss when he returned from Saudi Arabia in July 1991.  

A VA neurological examination was performed in August 1996.  
The veteran complained of short-term memory loss that began 
when he returned from the Gulf War.  Neurological findings 
were described as "quite normal" and it was indicated that 
the veteran's short-term memory loss was of unknown etiology.  
Sleep apnea was suggested as a possible cause, as was a 
possible form of hyperlipidemic dementia due to elevated 
triglycerides.  The physician indicated that he was uncertain 
whether the condition was related to Gulf War deployment.  
Additional testing was suggested.  It does not appear that 
such testing was carried out, however.  In December 1996 the 
veteran complained of fragmented sleep since 1991 and 
fatigue.  It was reported that the veteran's spouse had 
witnessed the veteran's apnea.  The diagnosis suggested sleep 
apnea.  

In August 1998 the results of a private split night 
polysomnogram revealed severe obstructive sleep apnea.  
Subsequent private medical records confirmed sleep apnea.

In order to establish a claim for compensation for 
disabilities based on undiagnosed illness, the criteria 
provide, in pertinent part, that the illness not be 
attributable to any known clinical diagnosis by history, 
physical examination and laboratory tests. The medical 
records in the claims file indicate that the veteran was 
diagnosed and treated for obstructive sleep apnea following 
his return from the Gulf War.  At one time or another, 
medical findings in the claims folder have suggested or 
confirmed that the veteran's symptoms of short-term memory 
loss and or forgetfulness, fatigue, and sleep problems or 
insomnia were due to sleep apnea.  In toto these symptoms 
have been clinically diagnosed as sleep apnea, and therefore 
the veteran is not entitled to service connection for short-
term memory loss, forgetfulness, fatigue, and sleep problems 
as manifestations of an undiagnosed illness under 38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1999).  Further, lay 
testimony regarding medical etiology is not competent because 
lay persons generally lack the expertise necessary to opine 
on matters involving medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board concludes 
that the veteran's claim of service connection for short-term 
memory loss, forgetfulness, fatigue, and sleep problems 
claimed to be the result of an undiagnosed illness is not 
well grounded.  

The medical evidence summarized above does not contain 
evidence tending to show a nexus or connection between the 
diagnosed disability of sleep apnea and any of the veteran's 
periods of service.  In the absence of competent evidence 
indicating a nexus to service, a claim for entitlement to 
service connection for sleep apnea must be held to be not 
well grounded under the dictates of VA O.G.C. Prec. Op. No. 
4-99 and Caluza, supra.


B.  Service Connection for a Skin Rash Claimed to be the 
Result of an Undiagnosed Illness

Service medical records reveal no complaints or findings 
referable to a skin disorder.  At a Persian Gulf registry 
physical examination in September 1993, the veteran 
complained of a periodic skin rash on his arms.  A physical 
examination revealed two small raised bumps on the right and 
left forearms.  The diagnosis was complaints of dermatitis, 
no problem noted on that day.  A contemporaneous dermatology 
consultation revealed a red "spot" on the right arm and a 
red papule on the left forearm.  The diagnosis was 
nonspecific dermatitis.  VA dermatology examinations in 
February and May 1994 also revealed diagnoses of nonspecific 
dermatitis.  

According to May 1996 private clinical records, scaling on 
the veteran's right shoulder and left chin was diagnosed as 
probable tinea corpora.  A medical examination in June 1996 
revealed a clinical assessment of dermatitis.  In April 1997 
lesions of the right shoulder were diagnosed as early actinic 
keratosis.  Subsequent clinical records revealed treatment 
for actinic keratosis.  

The veteran has asserted that he has a skin rash that is a 
manifestation of an undiagnosed illness.   However, in order 
to establish such a claim, the regulatory criteria provide, 
in pertinent part, that the claimed illness not be 
attributable to any known clinical diagnosis by history, 
physical examination and laboratory tests.  The medical 
records in the claim file show that following his return from 
the Gulf War the veteran's skin rash complaints have been 
diagnosed and treated as dermatitis and actinic keratosis.  
The veteran's skin rash complaints have been clinically 
diagnosed and as a result he is not entitled to service 
connection for a skin rash that is a manifestation of an 
undiagnosed illness under 38 U.S.C.A. § 1117 (West 1991); 38 
C.F.R. § 3.317 (1999).  The veteran's lay testimony regarding 
medical etiology is not considered competent.  The claim of 
service connection for a skin rash claimed as the result of 
an undiagnosed illness is not well grounded.  

The medical evidence summarized above does not contain 
evidence tending to show a nexus or connection between the 
diagnosed disabilities of dermatitis or actinic keratosis and 
any of the veteran's periods of service.  In the absence of 
competent evidence indicating a nexus to service, a claim for 
entitlement to service connection for sleep apnea must be 
held to be not well grounded under the dictates of VA O.G.C. 
Prec. Op. No. 4-99 and Caluza, supra.


C.  Service Connection for Pain in the Knees, Shoulders and 
Hips Claimed to be the Result of an Undiagnosed Illness

Service medical records are negative for complaints or 
findings referable to the knees, shoulders, or hips.  

Private medical records dated in May 1996 reflect that the 
veteran received follow-up treatment for degenerative joint 
disease.  A physical examination revealed right hip 
tenderness and the diagnosis was degenerative joint disease.   

At a VA medical examination in August 1996 the veteran 
complained of multiple joint pain, to include pain in the 
hips, knees, and shoulders.  The physical examination of the 
knees was essentially negative.  The examination of the hips 
and shoulders revealed some limitation of motion in those 
joints.  An X-ray study of the knees revealed evidence of 
early degenerative disease.  X-rays of the hips were negative 
other than a report of a bone island in the neck of the right 
femur.  An X-ray of the shoulders was normal with the 
notation of a small opacity of the right humerus of 
questionable significance.  The diagnoses were:  Bursitis 
shoulders, bilateral; early degenerative joint disease knees, 
bilateral; and arthralgia both hips, no X-ray evidence of 
degenerative joint disease.  Subsequent private and VA 
clinical records reveal treatment for degenerative joint 
disease.   

With respect to service connection for pain in the knees, 
shoulders, and hips claimed to be the result of an 
undiagnosed the medical records in the claim file show that 
several years after service in the Gulf War the veteran 
complained of multiple joint pain.  The veteran's complaints 
of pain in the knees, shoulders, and hips were diagnosed as 
bursitis of the shoulders; early degenerative joint disease 
of the knees; and bilateral arthralgia of the hips.  The 
claimed illness or illnesses can not be attributable to any 
known clinical diagnosis by history, physical examination and 
laboratory tests.  To reiterate, the medical records in the 
claim file show that claimed pain in the knees, shoulders, 
and hips have been diagnosed.  Therefore, the veteran is not 
entitled to service connection for claimed pain in the knees, 
shoulders, and hips that are manifestations of an undiagnosed 
illness pursuant to 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. 
§ 3.317 (1999).  The veteran's lay testimony regarding 
medical etiology is not considered competent.  Thus, the 
claim of service connection for pain in the knees, shoulders, 
and hips claimed as the result of an undiagnosed illness is 
not well grounded.  

The medical evidence summarized above does not contain 
evidence tending to show a nexus or connection between the 
diagnosed disabilities of bursitis of the shoulders, 
degenerative joint disease of the knees, or bilateral 
arthralgia of the hips and any of the veteran's periods of 
service.  In the absence of competent evidence indicating a 
nexus to service, a claim for entitlement to service 
connection for sleep apnea must be held to be not well 
grounded under the dictates of VA O.G.C. Prec. Op. No. 4-99 
and Caluza, supra.  Since these claims are not well grounded, 
they must, accordingly, be denied.  Grottveit v. Brown, 5 
Vet. App. 91 (1993); Boeck v. Brown, 6 Vet. App. 14 (1993).


ORDER

Service connection for the post-operative residuals of 
bilateral degenerative joint disease of the 1st metatarsal 
interphalangeal joints is denied.  

Service connection for short-term memory loss, fatigue, 
forgetfulness, sleep problems, skin rash, pain in the knees, 
pain in the shoulders, and pain in the hips claimed to be the 
result of an undiagnosed illness is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)


 

